Order entered May 31, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00677-CV

                          IN RE RONALD A. LOGSDON, Relator

                     On Appeal from the 429th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 429-50294-2012

                                          ORDER
       Based on the Court’s opinion of today’s date, we DENY relator’s petition for writ of

habeas corpus. We ORDER that relator bear the costs of this original proceeding.


                                                    /s/   JIM MOSELEY
                                                          JUSTICE